                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

ANTHONY D. GOODRICH II                                                                PLAINTIFF

v.                                                     CIVIL ACTION NO. 4:20-CV-P22-JHM

DANIEL CAVANAUGH et al.                                                           DEFENDANTS

                                  MEMORANDUM OPINION

       This is a pro se civil rights-action brought by a pretrial detainee pursuant to 42 U.S.C.

§ 1983. The Court has granted Plaintiff Anthony D. Goodrich II leave to proceed in forma

pauperis. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the

reasons set forth below, the Court will dismiss this action.

                               I. SUMMARY OF COMPLAINT

       Plaintiff is incarcerated at the Hopkins County Jail (HCJ). He brings this suit against the

HCJ; the following six Madisonville Police Department (MPD) officers – Daniel Cavanaugh,

Scott Gibson, Justin Crump, Richard Cobb, Clay Stroud, and Allen Stokes; Hopkins County

Circuit Court Judge Brantley; and “Hopkins County Public Advocacy” supervisor James

Chamberlin. Plaintiff sues the individual Defendants in their official capacities only.

       Plaintiff first alleges that on June 1, 2015, he was “tasered multiple times, OC sprayed

multiple times, punched & kicked in the face, Head, Ribs & body. Placed in cuff so tight my

wrist was bleeding & cut. By Officers (1) Justin Cramp, (2) Richard Cobb, (3) Clay Stroud,

(4) Allen Stokes, (5) Daniel Cavanaugh (6) Scott Gibson.”

       Plaintiff further alleges that on June 1, 2015, he asked officials at Defendant HCJ

“multiple times for medical attention & treatment they refuse all my request. . . . They did not

report any of my injuries knowingly they were visible.”
        Plaintiff then states:

        Hopkins Co. Circuit has giving me 22 pretrial conferences while incarcerated. I
        was never told what happened. . . . 10-23-19 Had a mistrial Judge refuse to release
        me. Refused two motions for bond reduction after mistrial. December 2019 –
        motion for new trial date was denied. Jan. 6, 2020 put motion for new trial date
        again. Was put on docket but was never taken to court. My Public Advocant (Amie
        Jo Martinez) never told me what happened. 11-24-18 I was extradited from Monroe
        Co. Florida’s Jail for 3 warrants: Bail Jumping, Failure to Appear, Failure to
        Appear, I have not went to court on those charges yet either & here it is the end of
        January 2020.

        Plaintiff concludes his complaint as follows:

        Public Advocant Supervisor James Chamberlin, I’ve tried speaking with him plenty
        of times about me not getting updated through my public advocacy. I’ve made
        complaints to Frankfort and still no results. I’ve asked multiple times for a copy of
        my suppression hearings & preliminary hearing DVD & still yet to gain possession
        of them after all these years. I feel that the Public Advocacy is not giving me a fair
        representation.

        As relief, Plaintiff seeks compensatory and punitive damages and injunctive relief in the

form of expungement of his record.

                                      II. LEGAL STANDARD

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).


                                                   2
       “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).



                                                  3
       A. Statute of Limitations

       It appears that Plaintiff seeks to hold Defendants MPD Officers Cramp, Cobb, Stroud,

Stokes, Cavanaugh, and Gibson liable for using excessive force against him on June 1, 2015, and

to hold Defendant HCJ liable for failing to treat Plaintiff’s resulting injuries on the same date.

The statute of limitations for § 1983 actions is governed by the limitations period for personal-

injury cases in the state in which the cause of action arose. Wallace v. Kato, 549 U.S. 384, 387

(2007). In Kentucky, § 1983 actions are limited by the one-year statute of limitations found in

in Ky. Rev. Stat. § 413.140(1)(a). Collard v. Ky. Bd. of Nursing, 896 F.2d 179, 182 (6th Cir.

1990). When the face of the complaint shows that an action is time-barred, the case may be

dismissed summarily upon initial screening. Jones v. Bock, 549 U.S. at 215. Thus, Plaintiff’s

claims based upon incidents that allegedly occurred in 2015 are time-barred and, therefore, his

claims against Defendants MPD Officers Cramp, Cobb, Stroud, Stokes, Cavanaugh, and Gibson,

as well as the HCJ, must be dismissed as frivolous. See, e.g., Dellis v. Corr. Corp. of Am., 257

F.3d 508, 511 (6th Cir. 2001) (affirming dismissal of claims barred by the applicable statute of

limitations as frivolous).

       B. Defendant Judge Brantley

       As to Plaintiff’s official-capacity claim against Defendant Hopkins County Circuit Court

Judge Brantley, state officials sued in their official capacities for money damages are not

“persons” subject to suit under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989). Furthermore, official-capacity claims for damages against state officials and all claims

against a state and its agencies or its arms of state are barred by the Eleventh Amendment to the

United States Constitution. Id.; Kentucky v. Graham, 473 U.S. 159, 169 (1985) (“This [Eleventh

Amendment] bar remains in effect when State officials are sued for damages in their official



                                                  4
capacity.”). Thus, Plaintiff’s official-capacity claim against Defendant Judge Brantley must be

dismissed for failure to state a claim upon which relief may be granted and for seeking monetary

relief from a Defendant immune from such relief. See, e.g., Byas v. Commonwealth,

No. 5:16CV-121-TBR, 2017 U.S. Dist. LEXIS 52741, at 6-7 (W.D. Ky. Apr. 6, 2017)

(dismissing official-capacity claim against a state-court judge for these reasons); Parker v.

Clymer, No. 5:10CV-47-R, 2010 U.S. Dist. LEXIS 81605, at *7-8 (W.D. Ky. Aug. 11, 2010)

(same).

           C. Defendant Chamberlin

           The Court next turns to Plaintiff’s official-capacity claim against “Hopkins County

Public Advocacy” supervisor James Chamberlin. In general, a public defender, when

performing the traditional functions of counsel, is not a state actor. See, e.g., Floyd v. Cty. of

Kent, 454 F. App’x 493, 497 (6th Cir. 2012) (holding that, when performing traditional

functions as counsel, a public defender is not a state actor); Powers v. Hamilton Cty. Pub.

Defender, 501 F.3d 592, 611 (6th Cir. 2007) (same). Thus, to the extent that Defendant

Chamberlin acted as counsel for Plaintiff, he is not a state actor and cannot be held under

§ 1983.

            On the other hand, if Defendant Chamberlin is a state actor because he is employed by

the Kentucky Department of Public Advocacy (DPA)1 in a supervisory role, as Plaintiff’s

allegations suggest, Plaintiff’s official-capacity claim against him is subject to dismissal for the

same reasons the official-capacity claim against Defendant Judge Brantley is subject to

dismissal.




1
    Ky. Rev. Stat. § 31.010 establishes the DPA as an independent agency of the state government.

                                                           5
         D. Injunctive Relief

         Finally, the Court turns to Plaintiff’s request for injunctive relief. As noted above, in

addition to compensatory and punitive damages, Plaintiff seeks the “expungement of his

records.” The Court, however, has no authority to interfere in state-court criminal proceedings to

dismiss pending charges, except in very limited circumstances not present in the instant case.

Younger v. Harris, 401 U.S. 37 (1971); Cooper v. Parrish, 203 F.3d 937, 954 (6th Cir. 2000);

Fieger v. Thomas, 74 F.3d 740, 743 (6th Cir. 1996). Indeed, “when a state prisoner is

challenging the very fact or duration of his physical imprisonment, and the relief he seeks is a

determination that he is entitled to immediate release or a speedier release from that

imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411

U.S. 475, 500 (1973).2

                                             IV. CONCLUSION

         For the foregoing reasons, the Court will enter a separate Order dismissing this action.

Date:   March 24, 2020




cc:     Plaintiff, pro se
        Defendants
4414.011




2
 Pretrial detainees, in certain circumstances, may seek habeas relief under 28 U.S.C. § 2241(c) following exhaustion
of available state remedies. See Braden v. 30th Judicial Circuit of Ky., 410 U.S. 484, 488, 493 (1973) (finding that
petitioner properly brought a § 2241 petition “to raise his speedy trial claim” for an order directing respondent to
afford him an immediate trial).

                                                         6
